Citation Nr: 0946042	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  02-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to recognition of the appellant's minor child, 
[redacted], as a child of the Veteran for VA 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to October 
1975.  He died in May 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 RO decision denying the appellant's 
minor child recognition as a child of the Veteran for VA 
benefits purposes.  The appellant filed a Notice of 
Disagreement (NOD) in September 2002, and the RO issued a 
Statement of the Case (SOC) in October 2002.  The appellant 
filed a Substantive Appeal (via VA Form 9, Appeal to the 
Board of Veterans' Appeals) in December 2002.

In January 2004, the Board remanded the matter on appeal to 
the RO for further development of the evidence and for due 
process development.  After accomplishing further action, the 
RO continued to deny the appellant's minor child recognition 
as a child of the Veteran for VA benefits purposes (as 
reflected in the August 2005 Supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.

In a February 2006 decision, the Board denied the appellant's 
claim to recognize her minor child as a child of the Veteran 
for VA benefits purposes.  The appellant appealed the 
February 2006 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2007, the 
appellant's representative and VA's Office of General Counsel 
filed a joint motion for remand.  In July 2007, the Court 
granted the parties' joint motion for remand, vacating the 
Board's decision, and remanding the claim to the Board for 
further proceedings consistent with the joint motion.

Following the last adjudication by the RO of the appellant's 
claim in August 2005, the appellant submitted additional 
evidence, pertinent to her claim, and did not submit a waiver 
of RO review.  However, in light of the Board's full grant of 
the claim on appeal, contained herein, there is no prejudice 
to the appellant in proceeding with this decision.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

2.  While there is no direct evidence from the deceased 
Veteran acknowledging the appellant's minor child as his 
child during his lifetime, the collective evidence-to 
include supporting affidavits from three of the Veteran's 
siblings, a school record listing the Veteran as the father 
of the child, and a DNA test result supporting the conclusion 
that the Veteran's brother is the paternal uncle of the 
appellant's minor child-tends to support the conclusion that 
the appellant's minor child, [redacted], is the 
Veteran's child.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for recognition of the appellant's minor child, 
[redacted], as a child of the Veteran for VA 
benefits purposes are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.209, 3.210 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for recognition 
of the appellant's minor child as a child of the Veteran for 
VA benefits purposes, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.

II.  Analysis

Under the applicable criteria, age or relationship is 
established by one of the following types of evidence: a copy 
or abstract of the public record of birth; a copy of a church 
record of baptism; an affidavit or certified statement of the 
physician or midwife in attendance at birth; a copy of a 
Bible or other family record certified to by a notary public 
or other officer with authority to administer oaths, who 
should state in what year the Bible or other book in which 
the record appears was printed, whether the record bears any 
erasures or other marks of alteration, and whether from the 
appearance of the writing he believes the entries to have 
been made at the time purported; affidavits or certified 
statements of 2 or more persons, preferably disinterested, 
who will state their ages, showing the name, date, and place 
of birth of the person whose age or relationship is being 
established, and that to their knowledge such person is the 
child of such parents (naming the parents) and stating the 
source of their knowledge; and other evidence which is 
adequate to establish the facts in issue, including census 
records, original baptismal records, hospital records, 
insurance policies, and school, employment, immigration, or 
naturalization records.  38 C.F.R. § 3.209.

As for the mother of an illegitimate child, proof of birth is 
all that is required.  As for the father, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) an acknowledgment in writing signed by him; or (2) 
evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as (i) a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child.  38 C.F.R. § 3.210.

The July [redacted], 1991, birth certificate of the appellant's minor 
son shows that no indication was made as to the name of his 
father.

The record reveals that the Veteran died on May [redacted], 2000.

In the Veteran's obituary, received at the RO in February 
2002, the appellant's minor son was listed as one of the 
Veteran's children.  T.C. was listed as the Veteran's 
brother.

In a September 2002 written statement, the appellant 
indicated that she did not know that the Veteran was married 
when she met him.  She did not find out this fact until she 
gave birth to their son.  That is why the Veteran was not 
listed as the minor child's father on the birth certificate.

Records from the minor child's school, received by the RO in 
March 2004, show that the Veteran was listed as the child's 
father.  There was no indication that this was with the 
Veteran's knowledge.

In March 2009, the Veteran's brother and two of his sisters 
provided affidavits on the issue decided herein.  All 
affidavits contained the name of the affiant, his or her date 
of birth and age, and his or her address.  All affiants gave 
their relationship, as a sibling of the deceased Veteran.  
All three affiants indicated that the minor child was born on 
July [redacted], 1991, in [redacted], South Carolina, and is the son of 
the appellant and the deceased Veteran.  Each affiant 
indicated that he or she knew that this was true as a result 
of personal knowledge and conversations with the Veteran 
prior to his death.  One of the Veteran's sisters, M.B., 
indicated that the appellant and the deceased Veteran had 
lived together prior to the birth of the minor child.  She 
stated that after his birth, the Veteran repeatedly 
acknowledged that the minor child was his son.

In October 2009, the appellant submitted the results of a 
private July 2009 DNA test.  The evidence indicates that the 
DNA of the minor child was compared to the DNA of T.C., the 
Veteran's brother.  The results indicated that the 
probability that the alleged paternal uncle was the uncle of 
the child was 99.99 percent, as compared to an untested, 
unrelated man.  These measures supported the assertion that a 
brother of the alleged paternal uncle could be the biological 
father of the child.

Having reviewed the record in light of the governing legal 
authority, the Board finds that the totality of the evidence 
tends to supports the conclusion that the appellant's minor 
child is the child of the Veteran, for VA benefits purposes.  

Consistent with 38 C.F.R. § 3.209(f), the March 2009 
affidavits submitted by two of the Veteran's sisters and his 
brother stated their ages and the name, date, and place of 
the birth of the appellant's minor child.  All three affiants 
stated that they knew the minor child was the child of the 
deceased Veteran and the appellant, and all three indicated 
that the source of this knowledge was their conversations 
with the Veteran.  The regulation indicates that it is 
preferable that the affidavits come from disinterested 
parties.  The Board finds that the deceased Veteran's three 
siblings are disinterested parties, in that they are related 
to the Veteran, not the appellant.  Furthermore, the Board 
finds that the affidavits appear to be credible, as all three 
siblings submitted prior statements that are consistent with 
the affidavits, and the DNA test results tend t0 support 
their statements.  

Furthermore, as provided in 38 C.F.R. § 3.210, the 
relationship of an illegitimate child may be established 
through secondary evidence, such as statements of persons who 
know that the Veteran accepted the child as his.  Here, the 
March 2009 affidavits fit the criteria of this section.  
Also, the three siblings had previously submitted written 
statements in February 2002, August 2002, and March 2007, 
attesting to the same facts as those found in the March 2009 
affidavits.  As noted above, these older written statements 
support a finding that the newly obtained affidavits are 
credible, since the stated facts remained consistent.

Finally, the Board also finds that the July 2009 private DNA 
test tends to support the appellant's contention that the 
Veteran is the father of the minor child.  While this test 
does not definitively show the Veteran is the father, it 
suggests overwhelmingly that the Veteran's brother is the 
uncle of the appellant's minor child.  While the affidavits 
alone, if deemed credible, satisfy the criteria of 38 C.F.R. 
§§ 3.209 and 3.210, the results of this test, along with 
other evidence noted above, collectively provide supporting 
evidence of the asserted relationship between the Veteran and 
the appellant's minor child.  The Board points outs out that 
the DNA test results and the recently submitted affidavits 
from the Veteran's siblings were not of record when this 
matter was previously before the Board.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding any 
point, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because there is 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include 
the affidavits of the Veteran's siblings and the results of 
DNA testing, and resolving all reasonable doubt in the 
appellant's favor, the Board finds that the criteria for 
recognition of the appellant's minor child as a child of the 
Veteran for VA benefits purposes are met.




ORDER

Recognition of the appellant's minor child, [redacted]
[redacted], as a child of the Veteran for VA benefits purposes 
is granted.



____________________________________________
JACQUELINE E. MONROE.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


